
	
		I
		112th CONGRESS
		1st Session
		H. R. 2742
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Fudge introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives to employers for providing training programs for jobs specific to
		  the needs of the employers.
	
	
		1.Short titleThis Act may be cited as the
			 Hire, Train, Retain Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)As of June 2011 9.2 percent of all
			 Americans eligible to work were unemployed, or 14.1 million people.
			(2)There are millions
			 of workers who were displaced during the recent Great Recession
			 who need to be re-trained so that they can re-integrate into the workforce.
			 According to the bi-annual Displaced Workers Survey, the unemployment rate was
			 4.5 percent in 2007 before spiking to nearly 10 percent in 2010.
			(3)Often overlooked
			 are the 982,000 discouraged workers, people who are not looking for work
			 because they do not believe that they are qualified for any available
			 jobs.
			(4)Paradoxically,
			 there are enough jobs available to employ just over 20 percent of these
			 persons—there were 3.0 million job openings on the last business day of May
			 2011 according to the Bureau of Labor Statistics.
			(5)The disconnect is
			 that many people searching for work lack the job-specific skills that they need
			 to be competitive for many of these vacancies. Specifically, technology is
			 outpacing the country’s current approach to job-related education and training.
			 The difference between white collar and blue collar jobs is fading because
			 traditionally blue collar jobs are more specialized than ever
			 before.
			3.Payroll tax
			 forgiveness for hiring and training workers
			(a)In
			 generalSection 3111 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(e)Special
				exemption for certain individuals hired in between 2011 and 2015
						(1)In
				generalDuring the period beginning on the day after the date of
				the enactment of this subsection and ending on December 31, 2015, subsection
				(a) shall not apply to wages paid by a qualified employer with respect to
				employment of any qualified individual for services performed—
							(A)in a trade or
				business of such qualified employer, or
							(B)in the case of a
				qualified employer exempt from tax under section 501(a), in furtherance of the
				activities related to the purpose or function constituting the basis of the
				employer’s exemption under section 501.
							(2)Qualified
				employerFor purposes of this subsection—
							(A)In
				generalThe term qualified employer means any
				employer other than the United States, any State, or any political subdivision
				thereof, or any instrumentality of the foregoing that provides a qualified job
				training program for or on behalf its employees.
							(B)Treatment of
				employees of post-secondary educational
				institutionsNotwithstanding subparagraph (A), the term
				qualified employer includes any employer which is a public
				institution of higher education (as defined in section 101(b) of the Higher
				Education Act of 1965).
							(3)Qualified
				individualFor purposes of this subsection, the term
				qualified individual means any individual who—
							(A)begins employment
				with a qualified employer after the date of the enactment of this subsection
				and before January 1, 2016,
							(B)certifies by
				signed affidavit, under penalties of perjury, that such individual has not been
				employed for more than 40 hours during the 60-day period ending on the date
				such individual begins such employment,
							(C)certifies by signed affidavit, under
				penalties of perjury, that such individual has satisfactorily completed a
				qualified job training program,
							(D)is not employed by
				the qualified employer to replace another employee of such employer unless such
				other employee separated from employment voluntarily or for cause, and
							(E)is not an
				individual described in section 51(i)(1) (applied by substituting
				qualified employer for taxpayer each place it
				appears).
							(4)Qualified job
				training programFor purposes
				of this subsection, the term qualified job training program
				means—
							(A)a program provided
				by a qualified employer that is in-house and is specific training for available
				jobs at such employer, or
							(B)a program under which a qualified employer
				partners with a public institution of higher education (as defined in section
				101(b) of the Higher Education Act of 1965) to provide specific training for
				available jobs at such employer.
							(5)ElectionA
				qualified employer may elect to have this subsection not apply. Such election
				shall be made in such manner as the Secretary may
				require.
						.
			(b)Coordination
			 with work opportunity creditSection 51(c) of such Code is amended
			 by adding at the end the following new paragraph:
				
					(6)Coordination
				with payroll tax forgiveness for hiring and training workersThe
				term wages shall not include any amount paid or incurred to a
				qualified individual (as defined in section 3111(e)(3)) during the 1-year
				period beginning on the hiring date of such individual by a qualified employer
				(as defined in section 3111(e)) unless such qualified employer makes an
				election not to have section 3111(e)
				apply.
					.
			(c)Transfers to
			 Federal Old-Age and Survivors Insurance Trust FundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the
			 reduction in revenues to the Treasury by reason of the amendments made by
			 subsection (a). Amounts appropriated by the preceding sentence shall be
			 transferred from the general fund at such times and in such manner as to
			 replicate to the extent possible the transfers that would have occurred to such
			 Trust Fund had such amendments not been enacted.
			(d)Application to
			 Railroad Retirement Taxes
				(1)In
			 generalSection 3221 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (d) as
			 subsection (e) and by inserting after subsection (c) the following new
			 subsection:
					
						(d)Special Rate for
				Certain Individuals Hired in between 2011 and 2015
							(1)In
				generalIn the case of
				compensation paid by a qualified employer during the period beginning on the
				day after the date of the enactment of this subsection and ending on December
				31, 2015, with respect to having a qualified individual in the employer’s
				employ for services rendered to such qualified employer, the applicable
				percentage under subsection (a) shall be equal to the rate of tax in effect
				under section 3111(b) for the calendar year.
							(2)Qualified
				employerFor purposes of this
				subsection, the term qualified employer means any employer other
				than the United States, any State, or any political subdivision thereof, or any
				instrumentality of the foregoing that provides a qualified job training program
				for or on behalf its employees.
							(3)Qualified
				individualFor purposes of
				this subsection, the term ‘qualified individual’ means any individual
				who—
								(A)begins employment with a qualified employer
				after the date of the enactment of this subsection and before January 1,
				2016,
								(B)certifies by signed affidavit, under
				penalties of perjury, that such individual has not been employed for more than
				40 hours during the 60-day period ending on the date such individual begins
				such employment,
								(C)certifies by signed affidavit, under
				penalties of perjury, that such individual has satisfactorily completed a
				qualified job training program,
								(D)is not employed by the qualified employer
				to replace another employee of such employer unless such other employee
				separated from employment voluntarily or for cause, and
								(E)is not an individual described in section
				51(i)(1) (applied by substituting ‘qualified employer’ for ‘taxpayer’ each
				place it appears).
								(4)Qualified job
				training programFor purposes
				of this subsection, the term qualified job training program
				means—
								(A)a program provided
				by a qualified employer that is in-house and is specific training for available
				jobs at such employer, or
								(B)a program under which a qualified employer
				partners with a public institution of higher education (as defined in section
				101(b) of the Higher Education Act of 1965) to provide specific training for
				available jobs at such employer.
								(5)ElectionA qualified employer may elect to have this
				subsection not apply. Such election shall be made in such manner as the
				Secretary may
				require.
							.
				(2)Transfers to
			 social security equivalent benefit accountThere are hereby appropriated to the Social
			 Security Equivalent Benefit Account established under section 15A(a) of the
			 Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts
			 equal to the reduction in revenues to the Treasury by reason of the amendments
			 made by paragraph (1). Amounts appropriated by the preceding sentence shall be
			 transferred from the general fund at such times and in such manner as to
			 replicate to the extent possible the transfers which would have occurred to
			 such Account had such amendments not been enacted.
				(e)Effective
			 Dates
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this subsection shall apply to wages paid
			 after the date of the enactment of this Act.
				(2)Railroad
			 retirement taxesThe
			 amendments made by subsection (d) shall apply to compensation paid after the
			 date of the enactment of this Act.
				4.Business credit for
			 retention of certain newly hired individuals in 2011
			(a)In
			 generalIn the case of any
			 taxable year ending after the date of the enactment of this Act, the current
			 year business credit determined under
			 section
			 38(b) of the Internal Revenue Code of 1986 for such taxable
			 year shall be increased, with respect to each retained worker with respect to
			 which subsection (b)(2) is first satisfied during such taxable year, by the
			 lesser of—
				(1)$1,000, or
				(2)6.2 percent of the wages (as defined in
			 section 3401(a) of such Code) paid by the taxpayer to such retained worker
			 during the 52 consecutive week period referred to in subsection (b)(2).
				(b)Retained
			 workerFor purposes of this
			 section, the term retained worker means any qualified individual
			 (as defined in section 3111(e)(3) or
			 section
			 3221(d)(3) of the Internal Revenue Code of 1986)—
				(1)who was employed
			 by the taxpayer on any date during the taxable year,
				(2)who was so
			 employed by the taxpayer for a period of not less than 52 consecutive weeks,
			 and
				(3)whose wages (as defined in section 3401(a))
			 for such employment during the last 26 weeks of such period equaled at least 80
			 percent of such wages for the first 26 weeks of such period.
				(c)Employer
			 staffing and payroll must increaseNo amount shall be allowed as
			 a credit under this section to an employer for a taxable year unless the
			 employer has a net increase for the taxable year in those who work at least 20
			 hours per week for the employer during the taxable year and the amount of its
			 payroll during the taxable year.
			(d)Limitation on
			 carrybacksNo portion of the unused business credit under
			 section
			 38 of the Internal Revenue Code of 1986 for any taxable year
			 which is attributable to the increase in the current year business credit under
			 this section may be carried to a taxable year beginning before the date of the
			 enactment of this section.
			(e)Treatment of
			 Possessions
				(1)Payments to
			 possessions
					(A)Mirror code
			 possessionsThe Secretary of
			 the Treasury shall pay to each possession of the United States with a mirror
			 code tax system amounts equal to the loss to that possession by reason of the
			 application of this section (other than this subsection). Such amounts shall be
			 determined by the Secretary of the Treasury based on information provided by
			 the government of the respective possession.
					(B)Other
			 possessionsThe Secretary of
			 the Treasury shall pay to each possession of the United States which does not
			 have a mirror code tax system amounts estimated by the Secretary of the
			 Treasury as being equal to the aggregate benefits that would have been provided
			 to residents of such possession by reason of the application of this section
			 (other than this subsection) if a mirror code tax system had been in effect in
			 such possession. The preceding sentence shall not apply with respect to any
			 possession of the United States unless such possession has a plan, which has
			 been approved by the Secretary of the Treasury, under which such possession
			 will promptly distribute such payments to the residents of such
			 possession.
					(2)Coordination
			 with credit allowed against united states income taxesNo increase in the credit determined under
			 section
			 38(b) of the Internal Revenue Code of 1986 against United
			 States income taxes for any taxable year determined under subsection (a) shall
			 be taken into account with respect to any person—
					(A)to whom a credit is allowed against taxes
			 imposed by the possession by reason of this section for such taxable year,
			 or
					(B)who is eligible for a payment under a plan
			 described in paragraph (1)(B) with respect to such taxable year.
					(3)Definitions and
			 special rules
					(A)Possession of
			 the united statesFor
			 purposes of this subsection, the term “possession of the United States”
			 includes the Commonwealth of Puerto Rico and the Commonwealth of the Northern
			 Mariana Islands.
					(B)Mirror code tax
			 systemFor purposes of this
			 subsection, the term “mirror code tax system” means, with respect to any
			 possession of the United States, the income tax system of such possession if
			 the income tax liability of the residents of such possession under such system
			 is determined by reference to the income tax laws of the United States as if
			 such possession were the United States.
					(C)Treatment of
			 paymentsFor purposes of
			 section
			 1324(b)(2) of title 31, United States Code, rules similar to
			 the rules of section 1001(b)(3)(C) of the American Recovery and Reinvestment
			 Tax Act of 2009 shall apply.
					
